Title: To Thomas Jefferson from Madame Plumard de Bellanger, 25 July 1790
From: Bellanger, Madame Plumard de
To: Jefferson, Thomas



Monsieur et respectable ami (agrées ce titre)
ce 25 juillet 1790

J’ay étté bien charmée de recevoir de vous une lettre. Impatiente d’apprendre de vos nouvelles, j’en croyois le moment passé. Je croyois qu’un si long trajet de Mer et des objets si agréables pour vous à retrouver avoient effacé quelques sentimens flatteurs pour moi, s’ils avoient jamais existé. Mon Cousin m’ayant écrit au mois de decembre m’apprit les détails de votre arrivée, de laquelle Monsr. Short ne m’avoit dit que votre débarquement en bonne santé. Cette lettre m’apprit aussi les attentions pleines de bonté que vous eûtes pour lui et sa femme. Aucun détail du premier diner qu’il put avoir l’honneur d’aller faire chés vous ne lui avoit échapé. Le soin que vous prîtes de lui cacher le refroidissement que je devois ressentir de son omission longue à m’écrire le touchoit beaucoup, il m’a touché également. Vous presumiés, Monsieur, que mon amitié pour lui se retrouveroit la même lorsque j’apprendrois qu’il n’y avoit pas de sa faute. J’ay jugé par les expressions de sa lettre qu’elle n’avoit pas  du être la seule qu’il m’eut écritte, mais je n’en ai pas recu d’autre. Vous ne voulés pas que nous nous haissions, et qui y a-t-il de plus propre à me le rendre interessant que tout le bien que vous avés la bonté de m’en dire. Un éloge de votre part a bien plus de valeur que ceux qu’on entend faire ordinairement. Les marques d’estime dont vous l’honnorés, Monsieur, sont bien propres à lui donner de la considération parmi ses voisins, ses bons voisins qui sont si honnêtes que de me savoir gré d’avoir fait du bien à mon cousin. Cela prouve leur amour pour la bienfaisance. Dans la lettre que vous m’avés fait l’honneur de m’ecrire, il m’a paru que vous croyiés que j’ay mis à fond perdu la pareille somme que je lui ai donnée: je ne l’ai pas fait et je ne puis guère, quelque envie que j’aye de lui procurer de l’aisance, penser à le faire, à cause de l’incertitude de touttes les fortunes en France. Je crois que les finances d’Amérique vont prendre une stabilité qui sera l’effet de la bonne constitution que tous les Etats Unis ont adoptée maintenant. Je verrois avec confiance mon Cousin y mettre des sommes, elles lui seroient d’un plus grand rapport qu’ici, mais je n’ai pas même pu encore retirer mon bien de la main des héritiers de feu mon masi. J’ai avec cela un autre Cousin qui est son frere qui n’a pas moins besoin des mêmes secours. Ces deux frères s’aiment et le vôtre croit sans sujet que son frère de la Martinique va venir le joindre.
J’ay appris avec beaucoup de joye le mariage de Mademoiselle Jefferson; recevés en, je vous prie, Monsieur, mon Compliment sincère. Permettés aussi qu’en lui faisant pareillement compliment je lui souhaitte tout le bonheur dont on peut jouir dans ce lien quand on se convient bien. Mon Cousin, à qui vous avés fait l’honneur d’être de la Noce, m’en a fait part.
Il y avoit un peu de tems lorsque j’ay recu votre lettre, Monsieur, que [je] savois votre acception de la place où votre mérite vous a appelé. Ce qui est un bien pour votre Païs est une perte pour celui ci, et particulierement pour ceux qui avoient l’avantage d’être en connoissance et en societté avec vous. Il n’y a personne qui le sente plus que moi. Je devois vous revoir et vous m’ecrivés une lettre d’adieux. Ah, quelle triste chose que ce mot! Quoy vous avés la bonté de priser tant les témoignages de consideration et d’attachement que je vous ay donnés pour me dire que vous en ressouviendrés toutte votre vie, ne pourrés vous plus me donner de vos nouvelles si chères? Ce sera la preuve que vous me tiendrés la parole de ne point m’oublier. Vous me souhaités une longue vie; il ne faut pas faire ce souhait aux personnes malheureuses. Pour vous, dont la  conservation est véritablement précieuse, avés vous assés soin de votre santé? Ce cruel mal de tête vous est donc revenu et vous a causé une maladie grave. Croyés plus à la Medecine. Vous avés, dit-on, de bons medecins. N’omettés rien de ce qu’il faut pour prevenir le mal.
Vous êtes, je crois, assés informé de tous les événemens de notre révolution pour que je pense à vous en instruire. Je vous dirai seulement que je vois avec satisfaction notre constitution se consolider. La grande conféderation qui vient de se faire a présenté aux yeux un grand spectacle et à la raison de grands sujets de joye et de securitté pour l’avenir. La lecture que je viens de faire des observations sur la vente des biens Nationaux par Mr. Le Couteux et sur la dette publique me rassurent aussi beaucoup sur la prétendue banqueroutte. Il n’y a que les ennemis de la revolution, qui malheureusement sont en grand nombre, qui cherchent les moyens de la faire faire en l’annonçant.
On va faire ici en Public l’eloge funeraire de Monsr. Franclin. Puissent les grands hommes qui comme lui ont eu part à l’heureuse révolution d’Amérique faire longtems notre admiration et ne nous mettent en deuil qu’après un tems bien eloigné.
Je vous prie de recevoir les assurances des sentimens pleins d’un tendre attachement ainsi que d’une considération distinguée avec lesquels j’ay l’honneur d’etre, Monsieur Votre tres humble et tres obeissante servante

Plumard Bellanger

